Citation Nr: 1010271	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae (PFB).

6.  Entitlement to a compensable evaluation for hemorrhoids.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from October 1989 to November 1993; he also had a period 
of active duty for training with the Reserves from February 
1984 to May 1984.

These matters come before the Board of Veterans' Appeals 
(Board ) on appeal from a June 2006 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The Veteran requested a hearing before a Veterans Law Judge, 
to be held at the RO, but he withdrew this request in May 
2008 correspondence.  

Additionally, the Veteran had perfected appeals regarding 
service connection for a cervical spine disability and a left 
knee disability.  During the course of the appeal, the RO 
granted the benefits sought in full, and hence no issues 
remain for the Board to consider with respect to those 
matters.  The remaining issues have been recharacterized to 
better reflect the evidence of record and the allegations of 
the Veteran.

The issue of service connection for GERD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no evidence of any disease or injury of the 
right knee in service, nor does the competent evidence of 
record show a current chronic right knee disability.

2.  The competent evidence of record does not show a current 
diagnosis of sinusitis, or any chronic disease of the 
sinuses.

3.  The competent evidence of record does not show a current 
diagnosis of bronchitis, or any chronic respiratory disease.

4.  PFB is manifested by scattered papules and numerous 
depressed pitting scars on the face, neck, and scalp 
affecting the skin texture over a total surface area of more 
than six square inches.

5.  Hemorrhoids are manifested by occasional blood on toilet 
tissue and an occasional burning sensation; there has been no 
recurrence of large, thrombotic, or irreducible tissue 
following the Veteran's 2001 surgery.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2. The criteria for service connection of sinusitis have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for service connection of bronchitis have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for an evaluation of 30 percent, but no 
higher, for PFB have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7806 (2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 
(2009). 

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In the case of claims for increased evaluation, 
notice regarding the need to show the impact of the service 
connected disability on daily and occupational functioning, 
as well as general worsening, is required.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice for 
each claimed condition via letters dated in July 2005 (PFB, 
and hemorrhoids), February 2006 (right knee), and March 2006 
(bronchitis and sinusitis).  Notice regarding the evidence 
and information required in connection with the claims for 
increased ratings was provided in May 2006 correspondence, 
after the initial adjudication of those claims.  The claims 
for increase were subsequently readjudicated in multiple 
supplemental statements of the case, and the Veteran had 
ample opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities where required, and 
offered the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A.  Right Knee Disability

Service treatment records reveal no complaints related to or 
treatment for any right knee problems or injuries in service.  
The Veteran was treated for cramps and muscle strain of the 
right thigh in August 1990, but doctors indicated no joint 
involvement at the time, nor did the Veteran report any right 
knee problems.  At the July 1993 examination by the Medical 
Evaluation Board (MEB) in connection with his separation from 
service, the Veteran reported no current or past right knee 
problems, and examiners noted no objective signs or symptoms 
of right knee dysfunction.

Post service private and VA medical records reveal no 
diagnosis of or treatment for any chronic right knee 
disability.  The Veteran has periodically complained of knee 
pain, but no doctor has diagnosed any disease or disability 
of the right knee.  At an August 2009 VA examination, the 
Veteran reported that he had injured the right knee in 
service.  Since that time, he had a sharp pain in the knee 
several times a week.  He did not get any treatment 
specifically for the knee, but he used ice and heat for 
relief in addition to general pain medication.  Range of 
motion was full and complete, without pain or additional 
limitation with repeated movement.  No ankylosis or 
instability of the joint was noted, and x-rays were normal.  
The examiner stated that there was no evidence of a right 
knee condition on examination.  The examination was adequate 
for adjudication purposes, as all required testing was 
performed and the examiner described the results in 
sufficient detail.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Pain alone, without any impact on function or 
objectively observable physical manifestation, is not 
considered a disability.  The medical evidence of record does 
not show any current right knee disability.  While the 
Veteran is competent to describe subjective pain, he does not 
have the medical education or training to render a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Even if the Veteran's complaints of right knee pain were 
accepted as competent evidence of a current disability, there 
is no credible evidence of a nexus to service.  Service 
treatment records show no right knee injuries or problems, 
and the Veteran made no subjective complaints of right knee 
problems during service or at separation, including to the 
MEB charged with determining his overall level of functioning 
at separation.  While the Veteran currently alleges that he 
did injure the knee in service, his unsupported allegations 
are outweighed by the contemporaneous evidence of record.

There is no current, service connectable right knee 
disability, nor is there evidence of a nexus to service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for a right 
knee disability is not warranted.

B.  Sinusitis and Bronchitis

As the analysis regarding these issues is identical, they are 
discussed together here.

Service treatment records reveal intermittent treatment for 
various upper respiratory infections over the course of 
active duty service.  A head cold was diagnosed in October 
1990 and in January 1991.  A viral infection was noted in 
June and August 1991.  Probable sinusitis was the diagnosis 
in January 1993, and a general upper respiratory infection 
was reported in October 1993.  No doctor noted continuity of 
symptoms and no chronic condition was diagnosed.  The Veteran 
endured acute bouts of illness at various times.  These were 
treated and resolved, without sequellae.  At the time of the 
July 1993 MEB, the Veteran reported no current or historical 
respiratory problems.

Post service medical records reveal that the Veteran 
repeatedly denied any sinus or other upper respiratory 
problems.  Physical examination was normal on multiple 
occasions.  At an August 2009 VA examination, the Veteran 
reported intermittent burning of his eyes from allergies.  He 
had no nose symptoms, but stated that he had a sinus 
infection two years previous; he reported a total of three or 
four such infections over the years.  During such, he would 
feel pressure in his face.  He also reported three or four 
episodes of bronchitis each winter, marked by green phlegm 
and congestion.  He stated he had never had chronic 
bronchitis.  Pulmonary function testing was normal; the test 
administrator noted a history of "a few episodes of acute 
bronchitis."  The VA examiner opined that there was no 
evidence on examination of sinusitis or other chronic 
respiratory problem.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The evidence of record, both lay and medical, 
establishes that at most, the Veteran has experienced 
intermittent bouts of acute infections.  There is no evidence 
or opinion supporting a finding of past or current chronic 
sinusitis or bronchitis.  This is not a situation where a 
chronic condition was merely in remission.  Medical records 
since separation from service demonstrate the lack of 
continuity of symptoms and complaints.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; service connection for 
sinusitis and bronchitis is not warranted.

III.  Evaluation of Service Connected Disabilities

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  PFB

The rating criteria applicable to disabilities of the skin 
were amended effective October 23, 2008.  However, the 
criteria under the two Diagnostic Codes potentially 
applicable to evaluation of PFB, Code 7800 and Code 7806, 
have not changed in substance, and hence the Board need not 
determine which version is more beneficial to the Veteran.

PFB is currently evaluated under Code 7806, as analogous to 
dermatitis or eczema.  Code 7806 provides that dermatitis or 
eczema that involves less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no 
more than topical therapy is required during the past 12-
month period, is rated 0 percent disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

Alternatively, the condition may be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  While in this case there 
are scars present, none of them manifest the characteristics 
required for compensable evaluations under Codes 7801-7805, 
such as instability, pain, or limitation of motion.  As the 
PFB is manifested on the face and neck, Code 7800 is 
potentially applicable.  

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.

At a June 2007 VA examination, numerous pitting scars on the 
lower and central face, front and back of the neck, and lower 
part of the scalp were noted.  Photographs show the scars to 
be circular, with a 1/8 inch diameter.  They were not tender, 
and caused no limitation of motion.  The scars were slightly 
depressed, but were not discolored.  The Veteran reported 
that he could only shave every three days or so.  He develops 
sore papules that leave pitting scars.  At times he uses 
tweezers to pull ingrown hairs.  The condition is worse in 
the winter.  One papule was present on examination, on the 
front of the neck.  The examiner estimated that between five 
and 20 percent of the exposed areas of the body were 
affected.  

At an August 2009 VA examination, the Veteran complained of 
bumps on his face that sometimes drained.  He could not shave 
closely.  Three small papules in the beard area were noted by 
the doctor, affecting less than five percent of the exposed 
areas.  Additionally, numerous pitting scars were present on 
the lower and central face, the front and back of the neck, 
and the lower back scalp.  The scars were nontender, stable, 
and did not cause limitation of motion.  They were circular, 
with a 1/8 inch diameter, and were slightly depressed.

The RO has evaluated PFB under Code 7806, based on the 
findings of percentage of the exposed areas affected.  
However, the June 2007 and August 2009 examination reports 
indicate that application of Code 7800 would be more 
beneficial to the Veteran at this time.  Under Code 7806, 
less than 20 percent of the exposed surface area is affected, 
and hence no increased evaluation would be warranted.

The VA examiners, however, observe that the scars are 
depressed.  This is a characteristic of disfigurement.  
Moreover, the photographs of the scars show that 
approximately six square inches of the surface area of the 
cheeks are affected by the scars.  This has resulted in an 
uneven and rough texture to the skin under the beard area.  
This is a second characteristic of disfigurement.  None of 
the other listed characteristics are present. 

Accordingly, a rating of 30 percent for PFB is warranted 
based on the presence of two characteristics of 
disfigurement.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

B.  Hemorrhoids

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
0 percent disabling.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, are rated 10 percent disabling.  
Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, are rated 20 percent disabling.  38 
C.F.R. § 4.114. 

The Veteran is currently evaluated as 0 percent disabled by 
hemorrhoids.  Medical records reflect that the reduced, 
noncompensable evaluation was assigned following a successful 
hemorrhoidectomy in 2001.  This evaluation was confirmed in a 
final January 2004 Board decision.

In April 2005, Dr. DQB, a private gastroenterologist, 
performed a colonoscopy.  Small internal hemorrhoids were 
seen.  No complaints or symptoms were associated with them.

At a June 2007 VA examination, the examiner noted the 
Veteran's history of thrombosed hemorrhoids, and the 2001 
surgical treatment.  Since that time, the Veteran reported 
intermittent problems, with periods of remission.  He had 
pain some weeks, but not others.  He took Sitz baths and used 
topical ointment.  He described pain, itching, and burning, 
and stated he had experienced diarrhea.  The diarrhea was not 
chronic, though he reported some mild intermittent fecal 
leakage.  He occasionally bled.  Thrombosis had not recurred.  
Physical examination revealed the presence of internal 
reducible hemorrhoids.

At the August 2009 VA examination, the Veteran stated that he 
has a burning sensation three to four times a month, and he 
sometimes has a small amount of blood on his toilet tissue.  
Periodically he has loose stools.  He was under no treatment 
for hemorrhoids.  No current hemorrhoids were observed on 
physical examination.  

The evidence of record shows, at most, periodic flare-ups of 
small internal hemorrhoids, with burning and itching.  They 
are not thrombosed, and are demonstrably reducible.  There is 
no excessive bleeding or secondary anemia, and no evidence of 
fissures. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; an increased, compensable rating 
for hemorrhoids is not warranted.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 


ORDER

Service connection for a right knee disability is denied.

Service connection for sinusitis is denied.

Service connection for bronchitis is denied.

An evaluation of 30 percent, but no higher, for PFB is 
granted.

A compensable evaluation for hemorrhoids is denied.


REMAND

Remand is required for compliance with VA's duties to notify 
and assist the Veteran in substantiating his claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice provided to the Veteran with regard to GERD did 
not include information regarding VA practices and procedures 
for assigning disability evaluations or effective dates.  On 
remand, fully compliant notice should be afforded the 
Veteran.

Further, a VA examination is necessary for a full and fair 
adjudication of the claim of service connection for GERD.  
Service treatment records reveal complaints of bloating, 
constipation, some abdominal pain, and possible dyspepsia.  
Post-service treatment records reveal continued complaints of 
these symptoms, as well as reports of heartburn and reflux.  
It is unclear if the currently diagnosed GERD and gastritis 
conditions are related to the in-service complaints of 
gastrointestinal difficulties.  On remand, a VA examiner must 
clearly identify all current gastrointestinal disabilities, 
and should opine as to the etiology of such.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide notice 
as required under statute, regulation, and 
applicable case law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Schedule the Veteran for VA Esophagus 
and Hiatal Hernia and Miscellaneous 
Digestive Conditions examinations.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should identify all current 
diagnoses of the digestive system; the 
presence or absence of GERD and/or a 
disease of the intestines should be 
specifically addressed.  The examiner must 
opine as to whether any diagnosed 
gastrointestinal condition is at least as 
likely as not related to in-service 
treatment or complaints.  A full and 
complete rationale for all opinions 
expressed in required.

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an SSOC and provide 
the appellant and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


